THE THIRTEENTH COURT OF APPEALS

                                   13-19-00088-CV


             SCI TEXAS FUNERAL SERVICES, L.L.C., ET AL.
                                 v.
CLAUDIA MONTOYA, INDIVIDUALLY AND AS NEXT FRIEND OF ORLANDO ODELL
  MONTOYA JR., HERMINIA LISA MONTOYA, LYDIA MARIA MONTOYA DENISE
          RENEE MONTOYA, AND DANIELLE NICOLE MONTOYA


                                    On Appeal from the
                     107th District Court of Cameron County, Texas
                           Trial Cause No. 2018-DCL-04995


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

September 17, 2020